DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 09/15/2021.
Claims 1-20 are pending.


REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-20 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves the allocation of processing unit memory resources to other processing units in a peer-to-peer connection based on the determination that a first processing unit has less than a determined threshold level of available memory. The memory resources of a processing unit are selected for allocation to store data not stored on the first processing unit based on the data transmission rate between the first processing unit and the processing unit and the amount of memory resource available. Additionally, the memory resources of the processing unit are selected based on historical selection of the memory resource and size of the available space of the memory resource of all processing units.
The prior art deemed of closest relevance to the claimed invention, Lamberts et al. (US 2018/0356992), recites assigning data blocks to physical storage devices based on storage device availability including factors such as available capacity and transfer rate of the corresponding data channel.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “wherein the first and second dedicated processing resources are coupled through a first peer- to-peer connection of the peer-to-peer network that is determined, as part of the determining of the second dedicated processing resource, to have a greater data transmission rate relative to respective data transmission rates of one or more additional peer-to-peer connections of the topology structure 
The reasons for allowance of claim 6 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “wherein the first and second dedicated processing resources are coupled through a first peer- to-peer connection of the peer-to-peer network that is determined, as part of the determining of the second dedicated processing resource, to have a greater data transmission rate relative to respective data transmission rates of one or more additional peer-to-peer connections of the topology structure comprising the peer-to-peer network, wherein determining the second dedicated processing resource includes identifying one or more additional dedicated processing resources; wherein one or more additional portions of the data not stored on the memory of the first dedicated Claim 6 is allowable for similar reasons as identified for claim 1.
The reasons for allowance of claim 11 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “wherein the first and second dedicated processing resources are coupled through a first peer- to-peer connection of the peer-to-peer network that is determined, as part of the determining of the second dedicated processing resource, to have a greater data transmission rate relative to respective data transmission rates of one or more additional peer-to-peer connections of the topology structure comprising the peer-to-peer network, wherein determining the second dedicated processing resource includes identifying one or more additional dedicated processing resources; wherein one or more additional portions of the data not stored on the memory of the first dedicated processing resource are stored on one or more memories of the one or more additional dedicated processing resources; and wherein the second dedicated processing resource and the one or more additional dedicated processing resources are further determined based on: one or more historical selections of the second dedicated processing resource and the one or more additional dedicated processing resources; and sizes of the available spaces of the memories of the second candidate dedicated processing resource and the one or more additional dedicated processing resources.” Claim 11 is allowable for similar reasons as identified for claim 1.
Dependent claims 2-5, 7-10, and 12-20 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/TUAN V THAI/Primary Examiner, Art Unit 2135